Case 2:19-cv-01366-JAK-GJS Document 53 Filed 03/20/19 Page 1 of 3 Page ID #:282



   1   Charles S. Barquist (CA Bar #133785)
        cbarquist@mabr.com
   2   MASCHOFF BRENNAN LAYCOCK
         GILMORE ISRAELSEN & WRIGHT, PLLC
   3   300th S. Grand Ave.
       14 Floor
   4   Los Angeles, CA 90071
       Telephone: (949) 202-1900
   5   Facsimile: (949) 453-1104
   6   Attorneys for Plaintiffs
   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10                                    WESTERN DIVISION
  11   KONINKLIJKE PHILIPS N.V. AND                 Case No. 2:19-cv-01366-JAK-GJS
       PHILIPS NORTH AMERICA LLC,
  12                                                UNOPPOSED MOTION TO
                          Plaintiffs,               EXTEND TIME TO RESPOND
  13                                                TO INITIAL COMPLAINT BY 30
             v.                                     DAYS
  14
       TONGFANG GLOBAL INC.,                        Complaint Served: February 27,
  15   TONGFANG GLOBAL LTD.,                        2019
       WESTINGHOUSE ELECTRONICS
  16   LLC, WESTINGHOUSE                            Current Response Date: March
       ELECTRONICS LTD., TSINGHUA                   20, 2019
  17   TONGFANG CO., LTD., SHENYANG
       TONGFANG MULTIMEDIA                          New Response Date: April 19, 2019
  18   TECHNOLOGY CO., LTD., SEIKI
       CORP., AND SEIKI DIGITAL, INC.,
  19
                          Defendants.
  20

  21         Plaintiffs Koninklijke Philips N.V. and Philips North America LLC hereby
  22   move for an order extending the time for Defendants Tongfang Global Inc. and
  23   Westinghouse Electronics LLC to answer or otherwise respond to the Complaint in
  24   the above-captioned case by 30 days from March 20, 2019, up to and including
  25   April 19, 2019. Good cause exists for this extension because Tongfang Global and
  26   Westinghouse have advised plaintiffs’ counsel that they are in the process of
  27   retaining outside counsel and have requested time to evaluate the claims in the case
  28   UNOPPOSED MOTION TO EXTEND TIME
       TO RESPOND TO INITIAL COMPLAINT          1                        Case No. 2:19-CV-01366
       BY 30 DAYS
Case 2:19-cv-01366-JAK-GJS Document 53 Filed 03/20/19 Page 2 of 3 Page ID #:283



   1   and their possible options in answering or otherwise responding. The parties have
   2   not requested a prior extension for Tongfang Global or Westinghouse Electronics to
   3   answer or otherwise respond to the Complaint.
   4
             Dated: March 20, 2019              By: /s/ Charles S. Barquist
   5                                            _____________________________
                                                MASCHOFF BRENNAN LAYCOCK
   6                                            GILMORE ISRAELSEN & WRIGHT,
                                                PLLC
   7                                            Charles Barquist
                                                300th S. Grand Ave.
   8                                            14 Floor
                                                Los Angeles, CA 90071
   9                                            Telephone: (949) 202-1900
                                                Facsimile: (949) 453-1104
  10                                            cbarquist@mabr.com
  11
                                                Frank A. DeCosta, III (pro hac vice)
  12                                            frank.decosta@finnegan.com
                                                Aliza George Carrano (pro hac vice)
  13                                            aliza.carrano@finnegan.com
                                                Justin N. Mullen (pro hac vice)
  14                                            justin.mullen@finnegan.com
                                                FINNEGAN, HENDERSON,
  15                                            FARABOW,
                                                GARRETT & DUNNER, LLP
  16                                            901 New York Avenue NW
                                                Washington, DC 20001
  17                                            Telephone: (202) 408-4000
                                                Facsimile: (202) 408-4400
  18
                                                Alexander M. Boyer (pro hac vice)
  19                                            alexander.boyer@finnegan.com
                                                FINNEGAN, HENDERSON,
  20                                            FARABOW,
                                                GARRETT & DUNNER, LLP
  21                                            Two Freedom Square
                                                11955 Freedom Drive
  22                                            Reston, VA 20190
                                                Telephone: (571) 203-2700
  23                                            Facsimile: (202) 408-4400
  24                                            Attorneys for Plaintiffs Koninklijke
                                                Philips N.V. and Philips North America
  25                                            LLC
  26

  27

  28   UNOPPOSED MOTION TO EXTEND TIME
       TO RESPOND TO INITIAL COMPLAINT         2                       Case No. 2:19-CV-01366
       BY 30 DAYS
Case 2:19-cv-01366-JAK-GJS Document 53 Filed 03/20/19 Page 3 of 3 Page ID #:284



   1                                    CERTIFICATE OF SERVICE

   2          The undersigned certifies that the foregoing document was filed electronically in

   3   compliance with Local Rule CV-5(a). As such, this document was served on all counsel who have

   4   consented to electronic service on the date of filing.

   5

   6   DATED: March 20, 2019                         By:        /s/ Charles S. Barquist    __________
                                                                Charles Barquist
   7

   8

   9
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28   UNOPPOSED MOTION TO EXTEND TIME
       TO RESPOND TO INITIAL COMPLAINT                   3                                Case No. 2:19-CV-01366
       BY 30 DAYS
